Title: To George Washington from Alexander Hamilton, 22 March 1793
From: Hamilton, Alexander
To: Washington, George



Treasy Departmt 22nd March 1793

The Secretary of the Treasury respectfully submits to The President of the U. States a Communication from the Commissioner

of the Revenue, of the 18th instant; concerning certain proposals for the maintenance and repairs of Buoys moored at & near the entrance of Charlestown Bay in South Carolina.
The most favourable of the two offers, that of William Beedom, appears to the Secretary high; yet as a different conclusion is the result of the best lights at present to be had, it is submitted as adviseable to accept the offer. The contract being made only for one year, a more careful examination can be had in the mean time for future government. It seems expedient, as suggested by the Commissioner, to confine the agreement to the buoys already moored.
Another Communication from the Commissioner of the Revenue respecting a Clerical mistake in a late Act of the President concerning the revenue district of North Carolina is submitted; in order to his signature, if he shall see no impropriety in it.

A. Hamilton.Secy of the Treasy

